                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

VERNON JOHN BAKER,                            CIVIL NO. 16-00140 JAO-RLP

                  Plaintiff,                  AMENDED ORDER APPOINTING
       vs.                                    PRO BONO REPRESENTATION

EVELYN GASPAR, RN; LOUIS
NURSE SEMEATU, RN; LISA
OGATA, RN; COURTNEY MORI, RN;
DR. KARL AYER; DR. FRANCIS
HAMADA,

                  Defendants.


   AMENDED ORDER APPOINTING PRO BONO REPRESENTATION

      Having granted Plaintiff Vernon John Baker’s Motion for Appointment of

Counsel and referred this matter to the Civil Litigation Pro Bono Panel, Doc. No.

113, and having received Salina Kanai Althof, Esq.’s letter on March 22, 2018

accepting such appointment, Doc. No. 119, the court appointed Salina Kanai

Althof, Esq., as Pro Bono Counsel on behalf of Plaintiff for the limited purpose of

assisting Plaintiff in opposing Defendants’ Motion for Summary Judgment. Doc.

No. 120. The Court issued an Order to Show Cause on February 25, 2019, which

relates to the service of process. Doc. No. 174. Ms. Althof has agreed to represent

Mr. Baker on this issue. The Court extends Ms. Althof’s appointment to include

representation for the Order to Show Cause and any related matters such as

briefing the issue, conducting investigation as to the service of process, and
amending the Complaint.

     IT IS SO ORDERED.

     DATED: Honolulu, Hawai‘i, February 27, 2019.



                             /s/ Jill A. Otake________
                           Jill A. Otake
                           United States District Judge




Civil No. 16-00140 JAO-RLP; Baker v. Gaspar; AMENDED ORDER APPOINTING PRO
BONO REPRESENTATION




                                        2
